Cae 2 TRavOiRe WHO Dmnrentt 721 Fen CReW20 Pepe 48cbta9

EXHIBIT A
10
11
ee
13

14

GasePithavGGses its inanmnGtat FileiGSEHA9 Rage Maitaio

HB314

198038-3

By Representatives Collins, Rowe, Mooney, Wilcox, Estes,
Lipscomb, Isbell, Ellis, Lee, Allen, Faust, Grow (Os, Pettus,
Greer, Kiel, Nordgren, Reynolds, Drake, Wood (R), Ball, Fridy,
Rich, Ingram, Shiver, Wood (D), Simpson, Kitchens, Marques,
Weaver, South, Faulkner, Shaver, Holmes, McMillan, Whorton,
Farley, Hurst, Standridge, Crawford, Sorrell, Brown (C),
Robertson, Whitt, Moore (P), Wheeler, Carns, Oliver, Garretty,.
Sullivan, Gaston, Blackshear, Fincher, Wingo, Hill, Ledbetter,
Baker, Dismukes, Stadthagen, Poole, Clouse, McCutcheon, Shedd,
Sorrells, Pringle, Harbison, Hanes and Easterbrook

RFD: Judiciary

First Read: 02-APR-19

Page 0
n om

~]

10
11
12
13
14
15
16
17
18
19
20
a
22
23
24

25

— ase 1ewvelSSNMT SIND Diovorev2-1 FisiOS2aA0 Page Soifado

HB314

ENROLLED, An Act,

Relating to abortion; to make abortion and attempted
abortion felony offenses except in cases shee dbertion is
necessary in order to prevent a serious health risk to the
unborn child's mother; to provide that a woman who receives an
abortion will not be held criminally culpable or civilly
liable for receiving the abortion; and in connection therewith
would have as its purpose or effect the requirement of a new
or increased expenditure of local funds within the meaning of
Amendment 621 of the Constitution of Alabama of 1901, now
appearing as Section 111.05 of the Official Recompilation of
the Constitution of Alabama of 1901, as amended.

BE IT ENACTED BY THE LEGISLATURE OF ALABAMA:

Section 1. This act shall be known as The Alabama
Human Life Protection Act.

Section 2. Legislative Findings.

{a) This state's statute criminalizing abortion,
Section 13A-13-7, Code of Alabama 1975, has never been
repealed. It has remained unenforceable as a result of the
U.S. Supreme Court decision in Roe v. Wade, 410 U.S. 113
(1973) and its progeny, which struck down as unconstitutional
a Texas statute criminalizing abortion and which effectively
repealed by implication and made unenforceable all other state

statutes criminalizing abortion.

Page l
10
11
12
13
14
15
16
17
18
19
20
21
o2
23

24

Clase22 128 etveOSSS HAT SD Dihaonerey72- FisiOSaRad Page A6o0biao

HB314

(b) On November 6, 2018, electors in this state
approved by a majority vote a constitutional amendment to the
Constitution of Alabama of 1901 declaring and affirming the
public policy of the state to recognize and support the
sanctity of unborn life and the rights of unborn children. The
amendment made it clear that the Constitution of Alabama of
1901 does not include a right to an abortion or require the
funding of abortions using public funds.

{c) In present state law, Section 13A-6-1, Code of
Alabama 1975, defines a person for homicide purposes to
include an unborn child in utero at any stage of development,
regardless of viability.

(d) In the United States Declaration of
Independence, the principle of natural law that “all men are
created equal" was articulated. The self-evident truth found
in natural law, that all human beings are equal from creation,
was at least one of the bases for the anti-slavery movement,
the women's suffrage movement, the Nuremberg war crimes
trials, and the American civil rights movement. If those
movements had not been able to appeal to the truth of
universal human equality, they could not have been successful.

(e) Abortion advocates speak to women's rights, but

they ignore the unborn child, while medical science has

. increasingly recognized the humanity of the unborn child.

Page 2
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Chase22 De etveOSSS MHA ESD Dihanarey2- FisiOSaRaAo Page 5/obiao

HB314

(f) Recent medical advances prove a baby's heart
starts to beat at around six weeks. At about eight weeks, the
heartbeat can be heard through an ultrasound examination. A
fetal Doppler can detect a fetal heartbeat as early as 10
weeks.

(g) Ultrasound imaging shows the developing child in
utero,

(h) As early as six weeks after fertilization, fetal
photography shows the clear development of a human being. The
Alabama Department of Public Health publication "Did You Know

." demonstrates through actual pictures at two-week
intervals throughout the entire pregnancy the clear images of
a developing human being.

(i) It is estimated that 6,000,000 Jewish people
were murdered in German concentration camps during World War
II; 3,000,000 people were executed by Joseph Stalin's regime
tn Soviet gulags; 2,500,000 people were murdered during the
Chinese "Great Leap Forward" in 1958; 1,500,000 to 3,000,000
people were murdered by the Khmer Rouge in Cambodia during the
1970s; and approximately 1,000,000 people were murdered during
the Rwandan genocide in 1994. All of these are widely
acknowledged to have been crimes against humanity. By
comparison, more than 50 million babies have been aborted in
the United States since the Roe decision in 1973, more than

three times the number who were killed in German death camps,

Page 3
BR

10
11
12
et
14
15
16
17
18
19
20
ZL
22
23
24
25

Gase2ite eveitaesiMHrasinD Davareradt rieiGsAna® Page 4paiaao

HB314

Chinese purges, Stalin's gulags, Cambodian killing fields, and
-the Rwandan genocide combined.

(j) The cases of Roe v. Wade and its progeny have
engendered much civil litigation and legislative attempts to
reign in so called abortion rights. Roe v. Wade attempted to
define when abortion of an unborn child would be legal. Judges
and legal scholars have disagreed and dissented with its
finding.

Section 3. As used in this act, the following terms
shall have the following meanings:

(1) ABORTION. The use or prescription of any
instrument, medicine, drug, or any other substance or device
with the intent to terminate the pregnancy of a woman known to
be pregnant with knowledge that the termination by those means
will with reasonable likelihood cause the death of the unborn
child. The term does not include these activities if done with
the intent to save the life or preserve the health of an
unborn child, remove a dead unborn child, to deliver the
unborn child prematurely to avoid a serious health risk to the
unborn child's mother, or to preserve the health of her unborn
child. The term does not include a procedure or act to
terminate the pregnancy of a woman with an ectopic pregnancy,
nor does it include the procedure or act to terminate the
pregnancy of a woman when the unborn child has a lethal

anomaly.

Page 4
10
11
12
Ls
14
15
16
17
18
1.9
20
21
22
23
24

2°

Gase2ite eveitaesiMHrasinp banana d rieiGsGna® Page 4oaiaAo

HB314

(2) ECTOPIC PREGNANCY. Any pregnancy resulting from
either a fertilized egg that has implanted or attached outside
the uterus or a fertilized egg implanted inside the cornu of
the uterus.

(3) LETHAL ANOMALY . A condition from which an unborn
Child would die after birth or shortly thereafter or be
stillborn.

(4) MEDICAL EMERGENCY. A condition which, in
reasonable medical judgment, so complicates the medical
condition of the pregnant woman that her pregnancy must be
terminated to avoid a serious health risk as defined in this
act.

{5) PHYSICIAN. A person licensed to practice
medicine and surgery or osteopathic medicine and surgery in
Alabama.

(6) SERIOUS HEALTH RISK TO THE UNBORN CHILD'S
MOTHER. In reasonable medical judgment, the child's mother has
a condition that so complicates her medical condition that it
necessitates the termination of her pregnancy to avert her
death or to avert serious risk of substantial physical
impairment of a major bodily function. This term does not
include a condition based on a claim that the woman is
suffering from an emotional condition or a mental illness
which will cause her to engage in conduct that intends to

result in her death or the death of her unborn child. However,

Page 5
10
Lek
LZ
13
14
15
L&
17
18
19
20
aL
22
23
24

25

Gaseaiti evitass MATa baviatat iiedGsARAd Rage iaiado

HB314

the condition may exist if a second physician who is licensed
in Alabama as a psychiatrist, with a minimum of three years of
clinical experience, examines the woman and documents that the
woman has a diagnosed serious mental illness and because of
it, there is reasonable medical judgment that she will engage
in conduct that could result in her death or the death of her
unborn child. If the mental health diagnosis and likelihood of
conduct is confirmed as provided in this act, and it is
determined that a termination of her pregnancy is medically
necessary to avoid the conduct, the termination may be
performed and shall be only performed by a physician licensed
in Alabama in a hospital as defined in the Alabama
Administrative Code and to which he or she has admitting
privileges.

(7) UNBORN CHILD, CHILD or PERSON. A human being,
specifically including an unborn child in utero at any stage
of development, regardless of viability.

(8) WOMAN. A female human being, whether or not she
has reached the age of majority.

Section 4. (a) It shall be unlawful for any person
to intentionally perform or attempt to perform an abortion
except as provided for by subsection (b).

(b) An abortion shall be permitted if an attending
physician licensed in Alabama determines that an abortion is

necessary in order to prevent a serious health risk to the

Page 6
11
12
13
14
LS
16
17
18
19
20
21
22
23
24

25

Gase22iewOEssNHT SMD Dianoeiv21 File GSaaaAd Page Sioifaio

HB314

unborn child's mother. Except in the case of a medical
emergency as defined herein, the physician's determination
shall be confirmed in writing by a second physician licensed
in Alabama. The confirmation shall occur within 180 days after
the abortion is completed and shall be prima facie evidence
for a permitted abortion.

Section 5. No woman upon whom an abortion is
performed or attempted to be performed shall be criminally or
civilly liable. Furthermore, no physician confirming the
serious health risk to the child's mother shall be criminally
or civilly liable for those actions.

Section 6. (a) An abortion performed in violation of
this act is a Class A felony.

(bo) An attempted abortion performed in violation of
this act is a Class C felony.

Section 7. This act shall not apply to a physician
licensed in Alabama performing a termination of a pregnancy or
assisting in performing a termination of a pregnancy due to a
medical emergency as defined by this act.

Section 8. The construction of existing statutes and
regulations that regulate or recognize abortion in Alabama
that are in conflict with or antagonistic to this act shall be
repealed as null and void and shall recognize the prohibition
of abortion as provided in this act. If this act is challenged

and enjoined pending a final judicial decision, the existing

Page 7
10
11
12
Ls

Case 2:19-¢v-00365-MHT-SIMD Doouaean?3-1 Filed 08/20/20 Page £0 of 69

HB314

statutes and regulations that regulate or recognize abortion
shall remain in effect during that time.

Section 9. Although this bill would have as its
purpose or effect the requirement of a new or increased
expenditure of local funds, the bill is excluded from further
requirements and application under Amendment 621, now
appearing as Section 111.05 of the Official Recompilation of
the Constitution of Alabama of 1901, as amended, because the
bill defines a new crime or amends the definition of an
existing crime,

Section 10. This act shall become effective six
months following its passage and approval by the Governor, or

its otherwise becoming law.

Page 8
10

12
L3

14
15
16
17

Case 2:19-cv-00365-MHT-SMD Ddoonreean/72-1 Filed 08/20/20 Page 53 of BP

HB314°

 

Speaker of the House of Representatives

 

President and Presiding Officer of the Senate

House of Representatives

I hereby certify that the within Act originated in
and was passed by the House 30-APR-19.

Jeff Woodard
Clerk

 

Senate 14-MAY-19 Passed

Page 9
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 52 of 89

EXHIBIT B
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 55 of 89

ORDER OF THE STATE HEALTH OFFICER
SUSPENDING CERTAIN PUBLIC GATHERINGS
DUE TO RISK OF INFECTION BY COVID-19

(APPLICABLE STATEWIDE)

AMENDED MARCH 27, 2020

WHEREAS, Coronavirus Disease 2019 (COVID-19) has been detected in Alabama; and

WHEREAS, the appearance of COVID-19 in the State poses the potential of widespread
exposure to an infectious agent that poses significant risk of substantial harm to a large number
of people; and

WHEREAS, the State Board of Health has designated COVID-19 to be a disease of
epidemic potential, a threat to the health and welfare of the public, or otherwise of public health
importance; and

WHEREAS, on March 13, 2020, on recommendation of the State Health Officer, Kay
Ivey, Governor of the State of Alabama, declared a state public health emergency exists in the
State of Alabama; and

WHEREAS, on March 16, 2020, the Jefferson County Health Officer, in response to a
rapidly growing number of cases of COVID-19 being detected in Jefferson County, issued an
order suspending certain public gatherings in that county; and

WHEREAS, on March 17, 2020, the State Health Officer issued a similar order for
counties surrounding Jefferson, including Blount, St. Clair, Shelby, Tuscaloosa, and Walker
Counties, and

WHEREAS, on March 19, 2020, the State Health Officer issued an order, and on March
20, 2020, an amended order, of statewide application suspending certain public gatherings;

WHEREAS, further social distancing measures are necessary to be implemented on a
statewide basis to prevent the spread of COVID-19; and

WHEREAS, Ala. Code § 22-2-2(4), authorizes the State Health Officer, on behalf of the
State Board of Health, to direct that conditions prejudicial to health in public places within the
State be abated;

NOW THEREFORE, THESE PREMISES CONSIDERED, it is ordered that the
following be implemented statewide:

1. Effective March 28, 2020 at 5:00 P.M., all non-work related gatherings of 10 persons
or more, or non-work related gatherings of any size that cannot maintain a consistent six-foot
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 56 of 89

distance between persons, are prohibited. Employers shall take all reasonable steps to meet these
standards for employees and customers.

2. Effective March 28, 2020 at 5:00 P.M., the following “non-essential” businesses,
venues, and activities shall be closed to non-employees or not take place:

a. Entertainment venues as follows:

(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
(9)
(10)
(11)
(12)

Night clubs

Bowling alleys

Arcades

Concert venues

Theaters, auditoriums, and performing arts centers
Tourist attractions (including museums and planetariums)
Racetracks

Indoor children’s play areas

Adult entertainment venues

Casinos

Bingo halls

Venues operated by social clubs

b. Athletic facilities and activities as follows:

(1)
(2)
(3)
(4)
(5)
(6)
(7)

Fitness centers and commercial gyms

Spas and public or commercial swimming pools

Yoga, barre, and spin facilities

Spectator sports

Sports that involve interaction with another person of closer than 6 feet
Activities that require use of shared sporting apparatus and equipment
Activities on commercial or public playground equipment

c. Close-contact service providers as follows:

(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)

Barber shops

Hair salons

Waxing salons

Threading salons

Nail salons and spas

Body-art facilities and tattoo services

Tanning salons

Massage-therapy establishments and massage services

d. Retail stores as follows:

(1)
(2)
(3)
(4)
(5)
(6)

Furniture and home-furnishings stores
Clothing, shoe, and clothing-accessory stores
Jewelry, luggage, and leather goods stores
Department stores

Sporting goods stores

Book, craft, and music stores
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 53 of 89

3. Effective March 19, 2020, at 5:00 P.M., all beaches shall be closed. For purposes of
this section, the term “beach” means the sandy shoreline area abutting the Gulf of Mexico,
whether privately or publicly owned, including beach access points.

4. Effective Friday, March 20, 2020, all regular programs at Senior Citizen Centers shall
be ended except that Senior Citizen Centers and their partners are urged to assure that their
clients continue to receive needed meals via curbside pick-up or delivery.

5. Effective today, the following shall be closed:

a. In-person instruction or classes at all schools, public and private, including but not
limited to: elementary, secondary, postsecondary, technical, or specialty schools, and colleges
and universities.

(1) This order is not intended to prevent any employers from making continued
necessary staffing decisions. Employers are authorized to advise employees to work from
home or maintain flexible work schedules. If working from home is not feasible, the
employee should practice social distancing (by maintaining consistent six-foot distance
between persons) and follow public health guidelines.

(2) This order shall not apply to daytime special activities programs provided by
local boards of education for children, ages 6 through 12 as of March 13, 2020, of First
Responders (including EMS and Fire Services) and Licensed Healthcare Providers, and
their essential employees, and essential employees of the following categories of
employers: State and Local Governments, Law Enforcement, Hospitals, Nursing
Home/Long Term Care Facilities (including Assisted Living and Specialty Care Assisted
Living Facilities), End Stage Renal Disease Treatment Centers, Pharmacies, and Grocery
Stores. In these special activities programs, 12 or more children shall not be allowed in
any one room at the same time, and operators of these programs are encouraged to use
enhanced sanitation practices consistent with guidance from the Centers for Disease
Control and Prevention and the Alabama Department of Public Health.

b. Facilities providing child day care, including any child day care facility described
in Ala. Code § 38-7-2, at which 12 or more children are in a room or other enclosed or separated
space at the same time. Center employees are encouraged to use enhanced sanitation and social-
distancing practices consistent with guidance from the Centers for Disease Control and
Prevention and the Alabama Department of Public Health. This Order does not change the
Minimum Standards for Day Care promulgated by the Alabama Department of Human
Resources, except that 12 or more children shall not be allowed in a room or other enclosed or
separated space at the same time.

6. Effective immediately, all Hospitals and Nursing Home/Long Term Care Facilities
(including Assisted Living and Specialty Care Assisted Living Facilities) shall prohibit visitation
of all visitors, as defined by the facility, and non-essential health care personnel, except for
certain compassionate care situations such as maternity and end-of-life.
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 58 of 89

7. Effective March 28, 2020 at 5:00 P.M., all dental, medical, or surgical procedures shall
be postponed until further notice, subject to the following exceptions:

a. Dental, medical, or surgical procedures necessary to treat an emergency medical
condition. For purposes of this order, “emergency medical condition” is defined as a medical
condition manifesting itself by acute symptoms of sufficient severity (including severe pain,
psychiatric disturbances, and/or symptoms of substance abuse) such that the absence of
immediate medical attention could reasonably be expected by a person’s licensed medical
provider to result in placing the health of the person in serious jeopardy or causing serious
impairment to bodily functions or serious dysfunction of bodily organs.

b. Dental, medical, or surgical procedures necessary to avoid serious harm from an
underlying condition or disease, or necessary as part of a patient’s ongoing and active treatment.

8. Effective March 19, 2020, at 5:00 P.M., all restaurants, bars, breweries, or similar
establishments shall not permit on-premises consumption of food or drink.

a. Such establishments may continue to offer food for take-out or delivery provided
the social distancing protocols, including maintaining a consistent six-foot distance between
persons, are followed.

b. Such establishments are strongly encouraged to offer online ordering and curbside
pick-up of food.
c. Hospital food service areas are excluded from this order provided they have their

own social distancing plan.

9. If organizers or sponsors of otherwise suspended events desire, they may submit a
request for an exemption from this order. While the State Health Officer is under no obligation
to grant such an exemption, it shall be fairly considered based on the following criteria:

a. Effective measures have been taken to identify those attending the event who may
potentially be affected with COVID-19, including but not limited to personal testing for the
disease or submission of current medical clearances to the organizer.

b. Effective measures have been taken to prevent the spread of infection even by
those that are infected while not symptomatic, including the provision of anti-infection measures
such as proper face masks, personal sanitation measures, and other measures that may be
considered proper.

The State Health Officer’s discretion under this section includes the discretion to refer
exemption requests from Jefferson and Mobile Counties to the respective County Health Officer
for those counties for evaluation as described above.

10. This Order shall remain in full force and effect until 5:00 P.M. on April 17, 2020.
Prior to 5:00 P.M. on April 17, 2020, a determination shall be made whether to extend this
Order—or, if circumstances permit, to relax this Order.
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 59 of 89

11. This Order supersedes and preempts all orders previously issued by the State Health
Officer and Jefferson and Mobile County Health Officers concerning COVID-19 mitigation
measures. After the date this amended order is issued, the Jefferson and Mobile County Health
Officers are authorized, after approval by the State Health Officer, to implement more stringent
measures as local circumstances require.

Done on this 27 day of March, 2020.

Scott Harris, M.D., M.P.H.
State Health Officer

 
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 66 of 89

EXHIBIT C
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 69 of 89

FORM APA4
Revised 1/2018

CERTIFICATION OF EMERGENCY RULES
FILED WITH LEGISLATIVE SERVICES AGENCY
OTHNI LATHRAM, DIRECTOR
Pursuant to Code of Alabama 1975, §§41-22-5(b) and 41-22-6(c)(2) a. and b.

I certify that the attached amended emergency rule is a correct copy as promulgated and adopted
on the 27th day of March 2020.

AGENCY NAME: Alabama Department of Public Health

RULE NO. AND TITLE: 420-4-1-.13 ER
Statewide Social Distancing Requirements in Response to
COVID-19

EFFECTIVE DATE OF RULE: March 27, 2020

EXPIRATION DATE: 120 days

NATURE OF EMERGENCY: Alabama Department of Public Health requests filing of
this rule in response to a current public health emergency.

STATUTORY AUTHORITY: Code of Alabama 1975, §§ 22-2-8, 22-11A-1

SUBJECT OF RULE TO BE ADOPTED ON PERMANENT BASIS ___—-YES _X NO

NAME, ADDRESS, AND TELEPHONE NUMBER OF PERSON TO CONTACT FOR COPY
OF RULE:

P. Brian Hale, General Counsel
Alabama Department of Public Health
201 Monroe Street, Suite 1540
Montgomery, Alabama 36104

334-206-5209
CEA.

 

Signature of officer authorized to
Promulgate and adopt rules and
5 & FILE! Regulations or his or her deputy

MAR 27 2020
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page &@ of 89
420-4-1-.13 ER, Statewide Social Distancing Requirements in Response to COVID-19

ORDER OF THE STATE HEALTH OFFICER
SUSPENDING CERTAIN PUBLIC GATHERINGS
DUE TO RISK OF INFECTION BY COVID-19

(APPLICABLE STATEWIDE)

AMENDED MARCH 27, 2020

WHEREAS, Coronavirus Disease 2019 (COVID-19) has been detected in Alabama; and

WHEREAS, the appearance of COVID-19 in the State poses the potential of widespread
exposure to an infectious agent that poses significant risk of substantial harm to a large number
of people; and

WHEREAS, the State Board of Health has designated COVID-19 to be a disease of
epidemic potential, a threat to the health and welfare of the public, or otherwise of public health
importance; and

WHEREAS, on March 13, 2020, on recommendation of the State Health Officer, Kay
Ivey, Governor of the State of Alabama, declared a state public health emergency exists in the
State of Alabama; and

WHEREAS, on March 16, 2020, the Jefferson County Health Officer, in response to a
rapidly growing number of cases of COVID-19 being detected in Jefferson County, issued an
order suspending certain public gatherings in that county; and

WHEREAS, on March 17, 2020, the State Health Officer issued a similar order for
counties surrounding Jefferson, including Blount, St. Clair, Shelby, Tuscaloosa, and Walker
Counties, and

WHEREAS, on March 19, 2020, the State Health Officer issued an order, and on March
20, 2020, an amended order, of statewide application suspending certain public gatherings;

WHEREAS, further social distancing measures are necessary to be implemented on a
statewide basis to prevent the spread of COVID-19; and

WHEREAS, Ala. Code § 22-2-2(4), authorizes the State Health Officer, on behalf of the
State Board of Health, to direct that conditions prejudicial to health in public places within the
State be abated;

NOW THEREFORE, THESE PREMISES CONSIDERED, it is ordered that the
following be implemented statewide:

1. Effective March 28, 2020 at 5:00 P.M., all non-work related gatherings of 10 persons
or more, or non-work related gatherings of any size that cannot maintain a consistent six-foot
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 4&3 of 89

distance between persons, are prohibited. Employers shall take all reasonable steps to meet these
standards for employees and customers.

2. Effective March 28, 2020 at 5:00 P.M., the following “non-essential” businesses,
venues, and activities shall be closed to non-employees or not take place:

a. Entertainment venues as follows:

(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
(9)
(10)
(11)
(12)

Night clubs

Bowling alleys

Arcades

Concert venues

Theaters, auditoriums, and performing arts centers
Tourist attractions (including museums and planetariums)
Racetracks

Indoor children’s play areas

Adult entertainment venues

Casinos

Bingo halls

Venues operated by social clubs

b. Athletic facilities and activities as follows:

(1)
(2)
(3)
(4)
(5)
(6)
(7)

Fitness centers and commercial gyms

Spas and public or commercial swimming pools

Yoga, barre, and spin facilities

Spectator sports

Sports that involve interaction with another person of closer than 6 feet
Activities that require use of shared sporting apparatus and equipment
Activities on commercial or public playground equipment

c: Close-contact service providers as follows:

(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)

Barber shops

Hair salons

Waxing salons

Threading salons

Nail salons and spas

Body-art facilities and tattoo services

Tanning salons

Massage-therapy establishments and massage services

d. Retail stores as follows:

(1)
(2)
(3)
(4)
(5)
(6)

Furniture and home-furnishings stores
Clothing, shoe, and clothing-accessory stores
Jewelry, luggage, and leather goods stores
Department stores

Sporting goods stores

Book, craft, and music stores
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 82 of 89

3. Effective March 19, 2020, at 5:00 P.M., all beaches shall be closed. For purposes of
this section, the term “beach” means the sandy shoreline area abutting the Gulf of Mexico,
whether privately or publicly owned, including beach access points.

4. Effective Friday, March 20, 2020, all regular programs at Senior Citizen Centers shall
be ended except that Senior Citizen Centers and their partners are urged to assure that their
clients continue to receive needed meals via curbside pick-up or delivery.

5. Effective today, the following shall be closed:

a. In-person instruction or classes at all schools, public and private, including but not
limited to: elementary, secondary, postsecondary, technical, or specialty schools, and colleges
and universities.

(1) This order is not intended to prevent any employers from making continued
necessary staffing decisions. Employers are authorized to advise employees to work from
home or maintain flexible work schedules. If working from home is not feasible, the
employee should practice social distancing (by maintaining consistent six-foot distance
between persons) and follow public health guidelines.

(2) This order shall not apply to daytime special activities programs provided by
local boards of education for children, ages 6 through 12 as of March 13, 2020, of First
Responders (including EMS and Fire Services) and Licensed Healthcare Providers, and
their essential employees, and essential employees of the following categories of
employers: State and Local Governments, Law Enforcement, Hospitals, Nursing
Home/Long Term Care Facilities (including Assisted Living and Specialty Care Assisted
Living Facilities), End Stage Renal Disease Treatment Centers, Pharmacies, and Grocery
Stores. In these special activities programs, 12 or more children shall not be allowed in
any one room at the same time, and operators of these programs are encouraged to use
enhanced sanitation practices consistent with guidance from the Centers for Disease
Control and Prevention and the Alabama Department of Public Health.

b. Facilities providing child day care, including any child day care facility described
in Ala. Code § 38-7-2, at which 12 or more children are in a room or other enclosed or separated
space at the same time. Center employees are encouraged to use enhanced sanitation and social-
distancing practices consistent with guidance from the Centers for Disease Control and
Prevention and the Alabama Department of Public Health. This Order does not change the
Minimum Standards for Day Care promulgated by the Alabama Department of Human
Resources, except that 12 or more children shall not be allowed in a room or other enclosed or
separated space at the same time.

6. Effective immediately, all Hospitals and Nursing Home/Long Term Care Facilities
(including Assisted Living and Specialty Care Assisted Living Facilities) shall prohibit visitation
of all visitors, as defined by the facility, and non-essential health care personnel, except for
certain compassionate care situations such as maternity and end-of-life.
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 4&5 of 89

7. Effective March 28, 2020 at 5:00 P.M., all dental, medical, or surgical procedures shall
be postponed until further notice, subject to the following exceptions:

a. Dental, medical, or surgical procedures necessary to treat an emergency medical
condition. For purposes of this order, “emergency medical condition” is defined as a medical
condition manifesting itself by acute symptoms of sufficient severity (including severe pain,
psychiatric disturbances, and/or symptoms of substance abuse) such that the absence of
immediate medical attention could reasonably be expected by a person’s licensed medical
provider to result in placing the health of the person in serious jeopardy or causing serious
impairment to bodily functions or serious dysfunction of bodily organs.

b. Dental, medical, or surgical procedures necessary to avoid serious harm from an
underlying condition or disease, or necessary as part of a patient’s ongoing and active treatment.

8. Effective March 19, 2020, at 5:00 P.M., all restaurants, bars, breweries, or similar
establishments shall not permit on-premises consumption of food or drink.

a. Such establishments may continue to offer food for take-out or delivery provided
the social distancing protocols, including maintaining a consistent six-foot distance between
persons, are followed.

b. Such establishments are strongly encouraged to offer online ordering and curbside
pick-up of food.
Gs Hospital food service areas are excluded from this order provided they have their

own social distancing plan.

9. If organizers or sponsors of otherwise suspended events desire, they may submit a
request for an exemption from this order. While the State Health Officer is under no obligation
to grant such an exemption, it shall be fairly considered based on the following criteria:

a. Effective measures have been taken to identify those attending the event who may
potentially be affected with COVID-19, including but not limited to personal testing for the
disease or submission of current medical clearances to the organizer.

b. Effective measures have been taken to prevent the spread of infection even by
those that are infected while not symptomatic, including the provision of anti-infection measures
such as proper face masks, personal sanitation measures, and other measures that may be
considered proper.

The State Health Officer’s discretion under this section includes the discretion to refer
exemption requests from Jefferson and Mobile Counties to the respective County Health Officer
for those counties for evaluation as described above.

10. This Order shall remain in full force and effect until 5:00 P.M. on April 17, 2020.
Prior to 5:00 P.M. on April 17, 2020, a determination shall be made whether to extend this
Order—or, if circumstances permit, to relax this Order.
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 86 of 89

11. This Order supersedes and preempts all orders previously issued by the State Health
Officer and Jefferson and Mobile County Health Officers concerning COVID-19 mitigation
measures. After the date this amended order is issued, the Jefferson and Mobile County Health

Officers are authorized, after approval by the State Health Officer, to implement more stringent
measures as local circumstances require.

Done on this 27" day of March, 2020.

S shatAn 1

Scott Harris, M.D., M.P.H.
State Health Officer

 

Author: Scott Harris, M.D., M.P.H.
Statutory Authority: Code of Ala. 1975, Section 22-22-2(4)
History: Filed March 27, 2020, effective March 27, 2020.
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 83 of 89

EXHIBIT D
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 4&8 of 89

 

STATE OF ALABAMA
OFFICE OF THE ATTORNEY GENERAL

STEVE MARSHALL 501 WASHINGTON AVENUE
ATTORNEY GENERAL MONTGOMERY, AL 36130
(334) 242-7300
WWW.AGO.ALABAMA.GOV

March 21, 2020
Updated on March 27, 2020

GUIDANCE FOR LAW ENFORCEMENT

FROM: Steve Marshall
Attorney General
SUBJECT: Enforcement of State Health Order

On Thursday, March 19", the State Public Health Officer issued an order
suspending certain public gatherings to prevent the spread of COVID-19. That
order was amended on Friday, March 20" to clarify the intended application of
the order for businesses and their employees. In response to changing conditions,
a new state health order was issued on March 27, 2020 and supersedes all previous
orders.

The March 27" order was also adopted as an emergency rule by the State
Health Officer, pursuant to the authority granted by regulation 420-1-2-.07(e) of
the Alabama Administrative Code (the State Health Officer may adopt an
emergency rule without notice or hearing if there is an immediate danger to public
health), and in accordance with Sections 22-2-2(6) (empowering the agency to
adopt rules and giving those rules the force of law) and 22-2-8 (the State Health
Officer may act on behalf of the State Committee of Public Health when it is not
in session) of the Code of Alabama. ALA. ADMIN. CODE 420-1-2-.07(e); ALA.
CODE §§ 22-2-2(6), -8.

The effect of the order and the promulgation of the emergency rule is that
the March 27 order is now enforceable under Section 22-2-14, which states:

Any person who knowingly violates or fails or refuses to obey or
comply with any rule or regulation adopted and promulgated by the
State Board of Health of this state shall be guilty of a misdemeanor
and, upon conviction, shall be fined not less than $25.00 nor more
than $500.00 and, if the violation or failure or refusal to obey or
comply with such rule or regulation is a continuing one, each day’s
violation, or failure or refusal shall constitute a separate offense and
shall be punished accordingly.

ALA. CODE § 22-2-14. Given the criminal nature of a violation of Section 22-2-
14, prosecutors and law enforcement should be aware of their authority to act as
Case 2:19-cv-00365-MHT-JTA Document 72-1 Filed 03/30/20 Page 89 of 89

needed to enforce the state health order. While the unprecedented nature of this
pandemic and the government’s evolving response seem to demand some restraint
related to criminal enforcement of this order, if a violator has been made aware
of the state health order and the refusal to comply presents a threat to public
health and safety, the penalties of Section 22-2-14 are available as an
enforcement tool.

NOTE: Following the issuance of the March 20" amended state health
order, the Attorney General’s Office received questions related to enforcement of
the order’s provision on “elective” medical procedures. Section 7 of the March
27'" order provides greater detail for healthcare providers and the general public
on procedures that must be halted during the state of emergency. Be advised that
this order applies to all healthcare facilities and providers, without exception.
The order does not offer a total exemption for any specific type of provider or
clinic, but instead provides exemptions from mandatory postponement only for
two distinct classes of procedures: a) those necessary to treat an “emergency
medical condition”; and b) those necessary to avoid serious harm from an
underlying condition or disease, or are necessary as part of a patient’s ongoing
and active treatment. Violations of this order are enforceable under Section 22-2-
14.
